The Supreme Court of South Carolina

            South Carolina Coastal Conservation League, Southern
            Alliance for Clean Energy, and South Carolina Solar
            Business Alliance, LLC, Appellants,

            v.

            Dominion Energy South Carolina, Inc. and South Carolina
            Office of Regulatory Staff, Respondents.

            Appellate Case No. 2018-001165



                                     ORDER


The petition for rehearing is granted. We dispense with further briefing and
argument. The attached opinion is substituted for the previous opinion, which is
withdrawn.

                                 s/ Donald W. Beatty                          C.J.

                                 s/ John W. Kittredge                              J.

                                 s/ Kaye G. Hearn                                  J.

                                 s/ John Cannon Few                                J.

                                 s/ George C. James, Jr.                           J.


Columbia, South Carolina

December 9, 2020
          THE STATE OF SOUTH CAROLINA
               In The Supreme Court

South Carolina Coastal Conservation League, Southern
Alliance for Clean Energy, and South Carolina Solar
Business Alliance, LLC, Appellants,

v.

Dominion Energy South Carolina, Inc. and South Carolina
Office of Regulatory Staff, Respondents.

Appellate Case No. 2018-001165



         Appeal from the Public Service Commission


                    Opinion No. 27994
     Heard September 26, 2019 – Filed September 9, 2020
                 Re-Filed December 9, 2020



                       DISMISSED


James Blanding Holman IV, Christopher Kaltman
DeScherer, and Katherine Lee Mixson, Southern
Environmental Law Center, of Charleston, for South
Carolina Coastal Conservation League and Southern
Alliance for Clean Energy. Joseph Samuel Dowdy and
Benjamin L. Snowden, Kilpatrick Townsend & Stockton
LLP, of Raleigh, NC; Richard L. Whitt, Austin & Rogers,
             PA, of Columbia, for South Carolina Solar Business
             Alliance, LLC.

             John Marion S. Hoefer, Mitchell Willoughby, and Chad
             Nicholas Johnston, Willoughby & Hoefer, PA, of
             Columbia; Matthew William Gissendanner and K. Chad
             Burgess, of Cayce, for Dominion Energy South Carolina,
             Inc. Jenny Rebecca Pittman and Andrew McClendon
             Bateman, of Columbia, for South Carolina Office of
             Regulatory Staff.


JUSTICE FEW: This is an appeal from an order of the Public Service Commission
setting rates an electric utility must pay to solar and other qualifying renewable
energy producers for electricity the utility will then sell to its customers. We dismiss
the appeal because the appeal is moot.

      I.     Introduction

Federal law requires electric utilities to offer to purchase renewable electric energy
from any qualifying facility that seeks to sell it. South Carolina law implementing
the federal requirements required that our Public Service Commission (PSC)
conduct annual proceedings and set the rates an electric utility must pay. In 2018,
the PSC set the rates for Dominion Energy South Carolina, Inc., then known as South
Carolina Electric & Gas Company. This is an appeal from the PSC's 2018 order.

South Carolina Coastal Conservation League, Southern Alliance for Clean Energy,
and South Carolina Solar Business Alliance, LLC intervened at the PSC. Each filed
notices to appeal the PSC's order to this Court. Following oral argument, at which
the Court raised the questions of standing and mootness, Dominion filed a motion to
dismiss the appeal on those grounds.

We find the appeal is moot. The rates the PSC set in 2018 have been superseded by
rates the PSC set in 2019. The General Assembly enacted new legislation in 2019
that significantly changed the procedures the PSC followed in 2019 and must follow
in future proceedings. Thus, any guidance this Court could provide by addressing
this appeal would be academic.
      II.    Federal and State Law

We begin by summarizing the rather complicated governing federal and state law.

             a.     Public Utility Regulatory Policies Act

The Public Utility Regulatory Policies Act,1 commonly called PURPA, was enacted
"to encourage (1) conservation of energy supplied by electric utilities; (2) the
optimization of the efficiency of use of facilities and resources by electric utilities;
and (3) equitable rates to electric consumers." 16 U.S.C.A. § 2611 (2010). Congress
specifically intended to promote the production of renewable energy from sources
such as solar. Am. Paper Inst., Inc. v. Am. Elec. Power Serv. Corp., 461 U.S. 402,
404, 103 S. Ct. 1921, 1924, 76 L. Ed. 2d 22, 27 (1983). A renewable energy
producer that qualifies for the provisions of PURPA is called a "qualifying" facility.
16 U.S.C.A. § 796(17)(A), (C), (18)(A), (B) (2010).

PURPA requires that electric utilities offer to purchase renewable energy from
qualifying facilities. It provides the Federal Energy Regulatory Commission
(FERC) "shall prescribe . . . rules [which] require electric utilities to offer to . . .
purchase electric energy from [qualifying] facilities," 16 U.S.C.A. § 824a-3(a)(2)
(2010), and the rules "shall insure that . . . the rates for such purchase" are "just and
reasonable to the electric consumers of the electric utility and in the public interest"
and do not "exceed[] the incremental cost to the electric utility of alternative electric
energy." 16 U.S.C.A. § 824a-3(b).

The terms "incremental costs" and its synonym "avoided costs" are central to the
rate-setting procedures under PURPA. Congress defined "incremental cost" as "the
cost to the electric utility of the electric energy which, but for the purchase from such
[qualifying facility], such utility would generate or purchase from another source."
16 U.S.C.A. § 824a-3(d) (2010).2 In other words, the PSC may not set the rates for


1
  Public Utility Regulatory Policies Act of 1978, Pub. L. No. 95-617, 92 Stat. 3117
(codified as amended in scattered sections of titles 7, 15, 16, 42, and 43 U.S.C.).
2
 FERC rules and regulations use the term "avoided costs" and define the term to
mean "the incremental costs to an electric utility of electric energy or capacity or
both which, but for the purchase from the qualifying facility or qualifying facilities,
renewable energy higher than the combination of expenses and capital costs the
utility would incur if it produced the electricity itself, or if it purchased the electricity
from another provider.

              b.     South Carolina Law Implementing Federal Requirements

In 2018, South Carolina law required the PSC to set the rates for renewable energy
as part of a utility's annual "fuel cost" review proceeding. S.C. Code Ann. § 58-27-
865 (2015). The applicable statute—still in effect for other purposes—required the
PSC to conduct "twelve-month reviews to determine whether an increase or decrease
in the base rate amount designed to recover fuel cost should be granted." § 58-27-
865(B). "The term 'fuel cost' . . . includes . . . fuel costs related to purchased power."
§ 58-27-865(A)(1). The term "fuel costs related to purchased power" includes "costs
under . . . PURPA." § 58-27-865(A)(2).

In 2019, the General Assembly enacted the South Carolina Energy Freedom Act.
Act No. 62, 2019 S.C. Acts 368. Section 1 of the Act sets forth new procedures
through which the PSC must set rates for renewable energy under PURPA. See S.C.
Code Ann. §§ 58-41-05 to -40 (Supp. 2019). Subsection 58-41-20(A)(1) specifically
provides the proceedings are now "separate from the electrical utilities' annual fuel
cost proceedings conducted pursuant to Section 58-27-865." The new procedures
"include . . . discovery, filed comments or testimony, and an evidentiary hearing."
§ 58-41-20(A)(2). Under one particularly important new procedure, the PSC "shall
engage . . . a qualified independent third party to submit a report that includes the
third party's independently derived conclusions as to that third party's opinion of
each utility's calculation of avoided costs for purposes of proceedings conducted
pursuant to this section." § 58-41-20(I). The PSC must now conduct these
proceedings and set new rates "at least once every twenty-four months." § 58-41-
20(A).

       III.   Standing and Mootness

At oral argument, we questioned whether any of the appellants had standing to
appeal the PSC's decision to this Court. In our original opinion dismissing the
appeal, we held appellants Coastal Conservation League and Southern Alliance do

such utility would generate itself or purchase from another source." 18 C.F.R.
§ 292.101(b)(6) (2020).
not meet the standard for appellate standing in either Rule 201(b), SCACR or section
58-27-2310 of the South Carolina Code (2015). S.C. Coastal Conservation League
v. Dominion Energy, Op. No. 27994 (S.C. Sup. Ct. filed Sept. 9, 2020) (Shearouse
Adv. Sh. No. 35 at 53, 57). In their petition for rehearing, which we granted, Coastal
Conservation League and Southern Alliance make two points that cause us to
withdraw the holding regarding standing to appeal.3 First, they concede the appeal
is moot. Second, they claim two federal statutes grant them standing to appeal to
this Court, despite the lack of state authority for their standing. See 16 U.S.C.A.
§ 824a-3(g)(1) (2010) ("Judicial review may be obtained respecting any proceeding
conducted by a State regulatory authority . . . in the same manner . . . as judicial
review may be obtained under [16 U.S.C.A. §] 2633."); 16 U.S.C.A. § 2633(c)(1)
(2010) ("Any person . . . may obtain review of any determination made under
subchapter I or II or under this subchapter with respect to any electric utility . . . in
the appropriate State court if such person . . . intervened or otherwise participated in
the original proceeding or if State law otherwise permits such review."). In light of
Coastal Conservation League and Southern Alliance's concession the appeal is moot,
we now find it unnecessary to address the standing question, including whether the
federal statutes control appellate standing in state court.

We also questioned at oral argument whether any qualifying facility sought to sell
renewable energy to Dominion under the 2018 rates, and if not, whether the appeal
is moot as to Solar Business Alliance. Neither Dominion nor Solar Business
Alliance could provide the Court with definitive answers at that time. After
Dominion filed its motion to dismiss, the parties informed us that no qualifying
facility sought to sell renewable energy to Dominion under the PR-2 rate, one of the
rates set by the PSC in 2018. In fact, the PSC determined in its 2019 order, "in light
of the requirements of [the Energy Freedom Act], the Company’s Rate PR-2 is no
longer necessary or required." See Docket No. 2019-184-E, Order No. 2019-847, at
90. All issues related to the PR-2 rate for 2018 are moot.

As to one other rate—the PR-1 rate—there were approximately forty qualifying
facilities that sold renewable energy to Dominion under the 2018 order. Dominion
explained that if the PSC had adopted the appellants' proposal concerning one
component of the PR-1 rate—the avoided capacity cost component—rather than the

3
  Solar Business Alliance did not file a petition for rehearing, but did file what it
termed an "Amicus Brief" in support of the petition filed by Coastal Conservation
League and Southern Alliance, which addressed only standing, not mootness.
proposal made by Dominion, "these [qualifying facilities] collectively would have
realized additional revenue of approximately $600 over a twelve-month period."
The parties agree this would average out to approximately $15 for each qualifying
facility. Solar Business Alliance concedes this amount is "relatively small," but
asserts $15 per qualifying facility is "real and quantifiable." Importantly, however,
not one of the forty qualifying facilities is owned by or known to be connected with
any member of Solar Business Alliance.

This is not a claim for damages. This is not a claim brought by a qualifying facility.
This is not a claim brought by an entity with any connection to any qualifying facility
that would be affected by our decision. This is an appeal from an order setting rates
a utility must offer for renewable energy. The rates have expired. If we were to
reverse the PSC, our ruling would have no effect on Coastal Conservation League,
Southern Alliance, or Solar Business Alliance. The only effect our decision could
have would be that a non-party to this appeal would earn additional revenue of $15.
"A case becomes moot when judgment, if rendered, will have no practical legal
effect upon existing controversy." Byrd v. Irmo High Sch., 321 S.C. 426, 431, 468
S.E.2d 861, 864 (1996) (quoting Mathis v. S.C. State Highway Dep't, 260 S.C. 344,
346, 195 S.E.2d 713, 715 (1973)). We find any issues regarding the propriety of the
PR-1 rate are moot.

Solar Business Alliance argues that an exception to mootness applies. It contends
the Energy Freedom Act does not address several issues raised in this appeal, such
as the burden of proof, and "with the biennial . . . rate updates now mandated . . . ,
it is likely that future challenged rates will have expired by the time this Court can
decide any appeal of the Commission's . . . decisions." While the latter point is
undoubtedly valid, we believe the Act does address all issues raised by Solar
Business Alliance in this appeal. Specifically, the requirement in newly-enacted
subsection 58-41-20(I) that the PSC "engage . . . a qualified independent third party
to submit a report that includes the third party's independently derived conclusions
as to that third party's opinion of each utility's calculation of avoided costs" relates
directly to the burden of proof. The issues raised here should be addressed in an
appeal from an order applying the Energy Freedom Act. For the same reason, this
appeal does not present "questions of imperative and manifest urgency to establish
a rule for future conduct in matters of important public interest." See Wachesaw
Plantation E. Cmty. Servs. Ass'n, Inc. v. Alexander, 414 S.C. 355, 359, 778 S.E.2d
898, 900 (2015) (citation omitted).
      IV.   Conclusion

We find the appeal is moot.

DISMISSED.

BEATTY, C.J., KITTREDGE, HEARN and JAMES, JJ., concur.